Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 
	Claims 11-14 and 18-19 have been amended. Claims 1-10 have been canceled.  Accordingly, claims 11-19 are pending in this application.
	Applicant's cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification have been overcome.  

Allowable Subject Matter
1.	Applicants’ amendments filed on 03/23/2022 have overcome the previously applied combination of prior art. 
	An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose Applicant's invention, as now claimed. Therefore, in view of the deficiencies of the prior art, Applicant’s invention is hereby found to be novel and non-obvious, and thus, claims 11-19 are allowed over the prior art of record.
2.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 11: As pointed out by the applicants’ amendment (see amendment to the Claims section, pages 3-4) and the applicants’ argument (see Remarks section, pages 9-11), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to a first grooved pathway which at least in a first angular position of the first cogged wheel connects a first and a second zone, the first zone comprising at least one of the compartments which is in communication with the second door; wherein the first grooved pathway comprises at least one stretch having a passage section having a surface smaller than 1 mm2; a) in each angular position of the first cogged wheel the first grooved pathway connects the first zone and each passageway located at a corresponding interface existing between: i) at least 75% of the teeth of the first cogged wheel in communication with the second door and ii) the first abutment; the first grooved pathway at least partly extends between a radially nearer position and a radially more distant position from a rotation axis of the first cogged wheel; or 3b) it comprises a plurality of grooved pathways which in combination, in each angular position of the first copped wheel, connect the first zone and each fluid passageway located at an interface existing between: i) at least 75% of the teeth of the first copped wheel in communication with the second door and ii) the first abutment; each of the plurality of grooved pathways at the second zone, at least partly extends between a radially nearer position and a radially more distant position from a rotation axis of the first cogged wheel; the plurality of grooved pathways comprising the first grooved pathway.
	- Regarding claim 18: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a first grooved pathway which at least in a first angular position of the first cogged wheel connects a first and a second zone, the first zone comprising at least one of the compartments which is in communication with the second door; wherein the first grooved pathway comprises at least one stretch having a passage section having a surface smaller than 1 mm2; an axial counter-force exerted by the pressure of a fluid interposed between the first flank and the first abutment being greater than the axial thrust; a) in each angular position of the first cogged wheel the first grooved pathway connects the first zone and each passageway located at a corresponding interface existing between: i) at least 75% of the teeth of the first cogged wheel in communication with the second door and ii) the first abutment; the first grooved pathway at least partly extends between a radially nearer position and a radially more distant position from a rotation axis of the first cogged wheel; or b) it comprises a plurality of grooved pathways which in combination, in each angular position of the first cogged wheel, connect the first zone and each fluid passageway located at an interface existing between: i) at least 75% of the teeth of the first cogged wheel in communication with the second door and ii) the first abutment; each of the plurality of grooved pathways at the second zone, at least partly extends between a radially nearer position and a radially more distant position from a rotation axis of the first cogged wheel; the plurality of grooved pathways comprising the first grooved pathway; the method being characterized in that it comprises the steps of: - generating a layer of pressurized fluid between the first abutment and the first flank by distributing, in the second zone, a pressure present in the first zone at least by the first grooved pathway; - exerting, by the fluid layer, the axial counter-force having a greater modulus and an opposite direction with respect to the axial thrust induced by the sum of the mechanical interaction between the helical teeth of the first and second cogged wheel and of the hydrostatic force generated by the pressure acting in the compartments of the first cogged wheel.
	- Regarding claim 19: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a first grooved pathway which at least in a first angular position of the first cogged wheel connects a first and a second zone, the first zone comprising at least one of the compartments which is in communication with the second door; wherein the first grooved pathway comprises at least one stretch having a passage section having a surface smaller than 1 mm2; an axial counter-force exerted by the pressure of a fluid interposed between the first flank and the first abutment being greater than the axial thrust; a) in each angular position of the first cogged wheel the first grooved pathway connects the first zone and each passageway located at a corresponding interface existing between: i) at least 75% of the teeth of the first cogged wheel in communication with the second door and ii) the first abutment; the first grooved pathway at least partly extends between a radially nearer position and a radially more distant position from a rotation axis of the first cogged wheel; or b) it comprises a plurality of grooved pathways which in combination, in each angular position of the first cogged wheel, connect the first zone and each fluid passageway located at an interface existing between: i) at least 75% of the teeth of the first cogged wheel in communication with the second door and ii) the first abutment; each of the plurality of grooved pathways at the second zone, at least partly extends between a radially nearer position and a radially more distant position from a rotation axis of the first cogged wheel; the plurality of grooved pathways comprising the first grooved pathway; the method comprises the steps of: - realizing the first cogged wheel, the second cogged wheel, the first and second abutment; - carrying out said first grooved pathway by laser incision on the first cogged wheel or the first abutment.
- Thus, the claims are allowed because the prior art of record does not teach  the advantages of combining the use of a first grooved pathway which at least in a first angular position of the first cogged wheel connects a first and a second zone, the first zone comprising at least one of the compartments which is in communication with the second door; wherein the first grooved pathway comprises at least one stretch having a passage section having a surface smaller than 1 mm2; an axial counter-force exerted by the pressure of a fluid interposed between the first flank and the first abutment being greater than the axial thrust; a) in each angular position of the first cogged wheel the first grooved pathway connects the first zone and each passageway located at a corresponding interface existing between: i) at least 75% of the teeth of the first cogged wheel in communication with the second door and ii) the first abutment; the first grooved pathway at least partly extends between a radially nearer position and a radially more distant position from a rotation axis of the first cogged wheel; so that the geared volumetric machine is provided not only for minimized wear between the first flank and the first abutment and the intermeshing teeth of the geared volumetric machine but also reducing the cost of the manufacturing; therefore, the overall efficiency and the reliability of the geared volumetric machine are maximized, as set forth in the applicants’ specification on pages 1, lines 25-26, page 5,  lines 25-28 and page 6, lines 25-28 and page 7, lines 1-4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of Bowden (U.S. Patent Number 4,392,798) discloses a gear pump or motor with pressure bearing lubrication having a pressure relief  slot on the surface of the end plate and  a recess/slot extending radially inwardly toward the bore and the axial center of shaft and the bearing.




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746